Citation Nr: 1209478	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to separate disability ratings for bilateral lower extremity neurological deficiencies, as due to service-connected back disability.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA examination and to obtain a medical opinion regarding his claim for TDIU.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the October 2011 Board Remand is discussed below in the Duties to Notify and Assist section.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran does not have radiculopathy and his subjective complaints of bilateral lower extremity neurological deficiencies are not associated with his service-connected back disability.

2.  The Veteran does not have a single disability rated as at least 60 percent disabling, nor does he have at least one disability rated at 40 percent disabling and sufficient additional disabilities to bring the combined disability rating to 70 percent or more, and/or the Veteran is not unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for separate disability ratings for bilateral lower extremity neurological deficiencies have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, General Rating Formula for Rating Diseases and Injuries of the Spine, Note (1), 4.114, Diagnostic Code 7332 (2011).

2.  The criteria for a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Separate Disability Ratings for Bilateral Lower Extremity Neurological Deficiencies

The Veteran seeks separate disability ratings for bilateral lower extremity neurological deficiencies.  He is currently service-connected for chronic lumbar strain (a back disability).  Pursuant to regulation, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Historically, a December 2010 Board decision remanded the issues of entitlement to an evaluation in excess of 40 percent disabling for a back disability and TDIU to obtain an adequate VA examination of the Veteran's back.  The Veteran was afforded a VA examination of his spine in January 2011.  In an October 2011 decision, the Board denied an evaluation in excess of 40 percent disabling for a back disability.  Based on the above regulation, however, the Board also remanded the issues of separate disability ratings for bilateral lower extremity neurological deficiencies, due to the service-connected back disability and TDIU to afford the Veteran a VA examination.

As such, the following analysis discusses whether separate disability ratings for bilateral lower extremity neurological deficiencies are warranted.

In October 2010, the Veteran testified before the undersigned that he had pain in his legs, especially numbness down his left leg.  Hearing transcript at 6.  At that time, however, the Veteran stated that he did not have a diagnosis of a bilateral leg disability.  Id. at 5.

In a December 2009 private evaluation, the Veteran reported "sciatica type symptoms" which were intermittent.  At that time, he demonstrated a positive straight leg testing, bilaterally and continued physical therapy.  In October 2010, the Veteran reported persistent pain and numbness to his lower extremities, with severe pain after exercise, and was diagnosed with mild to moderate stenosis and lumbar radiculopathy.  

Importantly, however, objective testing revealed that he had full strength in all muscle groups in his bilateral lower extremities, negative straight leg testing, intact sensation and light touch, and a negative Babinksi sign.  Also, there was no opinion regarding the relationship between the stenosis and radiculopathy and the Veteran's service-connected back disability.

Pursuant to the December 2010 Board Remand, the Veteran underwent a VA examination of his spine in January 2011.  At that time, he reported that he had intermittent pains in his left leg for about 10 years, which he described as dull.  He also reported occasional brief symptoms lasting several minutes of numbness in the left foot.

Upon objective testing, the examiner found bilateral knee and ankle reflexes of 2 out of 4, suggesting less than normal reflexes.  Soft touch testing was essentially normal over both lower extremities.  In contrast to the December 2009 private evaluation, straight leg test was negative with no radicular pain below the knee, bilaterally.  However, the examination report included a clinical history of spinal stenosis and right-sided sciatica.  Indeed, magnetic resonance imaging (MRI) results revealed mild to moderate bilateral neural foraminal narrowing.  Importantly, there was no opinion provided regarding the relationship between the bilateral neural foraminal narrowing and the Veteran's service-connected back disability.

The Veteran was afforded another VA examination in December 2011 pursuant to the October 2011 Board Remand.  Upon physical examination, the VA examiner noted normal toe walking, heel walking, squatting, and great toe extension bilaterally.  Bilateral knee jerk was normal while bilateral ankle jerk was absent.  Babinski sign was going down the right and left foot.  Straight leg raising test bilaterally was negative.  The Veteran had normal sensation to soft touch but had decreased sensation, diffusely, with monofilament testing and vibration in the left lower extremity only.  Position sensation in both lower extremities was normal.  Radiologic results from a magnetic resonance imaging (MRI) indicated that the Veteran had mild to moderate neuroforminal narrowing at L4-S1.  

The VA examiner stated that the Veteran's MRI findings did not explain his current subjective complaints.  She noted that there was currently "no objective evidence of significant neural impingement due to neural compression."  Indeed, the VA examiner concluded that although the Veteran reported bilateral lower extremity radicular symptoms, the MRI findings were not consistent with radiculopathy.  The examiner sought a neurology consultation, which felt that there was no radiculopathy present, providing evidence against this claim of high probative weight.

Even assuming, arguendo, that the Veteran has neurological deficiencies, the VA examiner ultimately opined that "[i]t is less likely than not that the veteran's current subjective complaints of bilateral lower extremity radicular symptoms (neurological deficiencies) was caused by or aggravated by his service-connected low back condition."  She clearly explained that "[a] lumbar strain [for which the Veteran is service-connected] involves the soft tissues of the low back and would not cause or aggravate a radiculopathy."  

Further, the examiner noted that the Veteran exhibited decreased sensation to vibration and monofilament testing in the left lower extremity only.  She stated that the cause of these symptoms were unclear since electromyography (EMG) testing was inconclusive.  Critically, however, the VA examiner clearly indicated that based on the nature of a lumbar strain, "these findings would not be related to the service-connected low back condition."

In short, the VA examiner concluded that the Veteran did not have radiculopathy.  Furthermore, she opined that any subjective symptoms of neurological deficiencies were not associated with the Veteran's service-connected back disability.  As such, separate disability ratings for bilateral lower extremity neurological deficiencies are not warranted.  Indeed, separate disability ratings are appropriate only when there are "associated" and "objective neurologic abnormalities."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

To the extent that the Veteran contends that he currently has bilateral lower extremity neurological deficiencies and that this condition is associated with his service-connected back disability, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a diagnosis of bilateral lower extremity neurological deficiencies, not just subjective radicular symptoms, and the relationship between his claimed disability and his service-connected back disability are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnosis and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent evidence of the diagnosis or cause of the claimed disability.

Simply stated, while the Veteran may have problems with his legs or leg pain at this time, the evidence supports the finding that it is less likely than not the result of his back disability.

In any event, the Veteran's lay statements are outweighed by the medical opinion of the December 2011 VA examiner.

Hence, the preponderance of the evidence of record is against a grant of separate disability ratings for bilateral lower extremity neurological deficiencies, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
TDIU

TDIU may be assigned where the schedular rating is less than total, as in this case, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

In order to be granted a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following disability suffered by the Veteran: chronic lumbar strain (a back disability), currently rated at 40 percent disabling.  As of December 1997, the Veteran has a combined evaluation of 40 percent for his service connected disability.  Prior to that time, his combined evaluation was 20 percent.  

In short, the Veteran does not have a single service-connected disability ratable at 60 percent or more, or at least one disability ratable at 40 percent or more with sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  As discussed in this decision, as well as previous Board decisions, the Board finds no basis to increase the disability evaluations of the service-connected disability.  The post-service medical record is found to provide evidence against such increases.  No diagnostic code that the Board has reviewed would provide a basis to increase any of the Veteran's service connected disability.

Also as addressed in its October 2011 decision, the Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined that referral for extraschedular consideration is not warranted in this case as well as the Veteran's assertion that he is unable to work due to his service-connected back disability.

The Veteran underwent a VA examination in May 2007.  At that time, the examiner noted that the Veteran's usual occupation was a driver but that he retired from full-time work in 1995 and from part-time work in 2005 as he felt "that his driving was unsafe because of sleep disturbance", not the back.    

As to the Veteran's functional impairment due to his service-connected back disability, the May 2011 VA examiner opined that "[b]ased on the veteran's description of recreational activities, including hunting and fishing, MRI scan of the lumbar spine, and [the May 2007] clinical evaluation, it is my medical opinion that the veteran is able to lift up to 50 pounds maximum, and 25 pounds occasional, limiting bending and twisting to occasional, and continuous sitting and standing to 30 to 60 minutes."  In addition, the examiner concluded that there was no evidence to support a diagnosis of cognitive impairment.  Indeed, the Veteran's history of involvement in clubs, social organizations, and carrying out multi-factorial tasks involved in safe hunting, fishing, and driving, all support the finding that it is unlikely that there was any clinically significant cognitive limitation in the back.

The VA examination report of October 2009 did not include a medical opinion as to the Veteran's impact on employability due to his service-connected back disability.

In January 2011, the Veteran was afforded another VA examination of his spine.  In contrast to the May 2007 examination, the Veteran reported that his usual occupation was assistant engineer for electrical utility and that he retired in 1995 due to "mild offer."  Regardless, the January 2011 VA examiner indicated that the Veteran was limited to lifting 20 pounds occasionally and 40 pounds maximum due to his lumbosacral strain.  Importantly, he concluded that the Veteran would be able to work in his chosen profession and is able to perform substantial gainful employment.

In the December 2011 VA examination report, the examiner indicated that the Veteran's service-connected back disability does not impact his ability to work.  Indeed, the VA examiner opined that the "veteran is capable of substantial gainful employment with the following restrictions: No repetitive bending or twisting at the waist, no repetitive stair or ladder climbing, no lifting/carrying/pulling/pushing greater than 25 pounds, and no prolonged walking or standing."  

Thus, while the Veteran's disability may limit the types of employment which he can perform (clearly needed if the Veteran is going to receive any compensation for the back, let alone a 40 percent evaluation), the Board finds that his service-connected back disability is not severe enough to prevent him from pursuing substantially gainful employment.  Also, in this regard, while the VA examiners all concluded that the Veteran may be limited in performing physical tasks (as evidenced by their limitation of excessive movement and lifting), the Board must note that the Veteran is 72 years old as of the writing of this decision and it is highly unlikely that the Veteran would perform a manual labor job even if his service-connected disability did not exist.

For the reasons stated above, the Veteran's claim for TDIU must be denied.  The evidence as to that issue is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

As discussed above, the Veteran was afforded a VA examination pursuant to the October 2011 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the Veteran's December 2011 examination results are of record.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2011 VA examination is adequate for VA compensation purposes with respect to the claim for separate ratings of the Veteran's neurological manifestations of his back disability, as the examiner conducted all necessary tests and rendered opinions regarding the Veteran's claimed disability, to include TDIU, and provided adequate rationales for those conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, the RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


